DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 7 in the reply filed on 9/7/21 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seden et al. (US 2020/0156146 A1, hereinafter Seden). Evidence provided by Lehman et al. (US 2017/0216909 A1, hereinafter Lehman, previously cited).
Re Claim 1. Seden teaches a mold equipment comprising: 
a mold (Fig. 1, items 5a & 5b) for continuous casting; 
an electromagnetic brake device (items 7 & 13) that applies an electromagnetic force in a direction to brake a discharge flow to the discharge flow of molten metal from an immersion nozzle into the mold; and 
a control device (item 19) that controls a power supply to the electromagnetic brake device, wherein the immersion nozzle (item 3) is provided with a pair of discharge holes of the molten metal on both sides in a mold long side direction of the mold, the electromagnetic brake device is installed on an outer side surface of each of a pair of long side mold plates in the mold (para. 57 & 62), and is provided with an iron core (item 16) including a pair of teeth provided so as to face the long side mold plate on both sides of the immersion nozzle in the mold long side direction, and coils (item 15) wound around the respective teeth, the coils on one side in the mold long side direction of electromagnetic brake devices are connected in series in a first circuit (Fig. 5b, item 17-1, para 80), the coils on another side in the mold long side direction of the electromagnetic brake devices are connected in series in a second circuit (Fig. 5b, item 17-2, para 80), and the control device is able to independently control voltage and current applied to each of the first and second circuits for each circuit (para. 80), detects a drift of the discharge flow between the pair of discharge holes on the basis of the voltage applied to the coils in the first circuit and the voltage applied to the coils in the second circuit, and controls the current flowing through the first circuit and the current flowing through the second circuit on the basis of a detection result.  


While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. Since the equipment of Seden and the claimed equipment are structurally indistinguishable, the equipment of Seden is capable of performing all the claimed functions.

Re Claims 3 and 7. Seden teaches an electromagnetic stirring device (Fig. 1, item 7 & 8, para. 50 & 51) that applies an electromagnetic force for generating a swirling flow in a horizontal plane to the molten metal in the mold, the electromagnetic stirring device installed above the electromagnetic brake device (Fig. 1).
When AC current is provided to the electromagnetic braking system, it becomes an electromagnetic stirring device (Lehman, para. 40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

9/11/2021